DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “a paper feel layer which provides a feel, substantially similar to that of a paper banknote”, which is indefinite.  First, a “paper banknote” does not have a standard feel as many types of paper materials may be used, may other effects such as intaglio or other fibers may be present, thus a “paper banknote” does not have a standardized “feel”.  Second, a feel is subjective and dependent on the feeler, thus the structure which will constitute a “paper feel” is further indefinite.  Lastly, the term “substantially” provides a further lack of clarity to any definite structure or functional features being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-x are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (DE 10-2016-010851) in view of Hareyama et al. (US 6,713,164) (See NPL for English Translation).
In respect to claims 1 and 9, the claim is indefinite for the reasons stated above, however, Hofer discloses a polymeric outer surface of substrate K (0010) and a coating “paper-feel layer” L provided on the substrate K, the coating L having tactile particles P (0037-0039; Fig. 1); the coating have a “feel, substantially similar to that of a paper banknote” is impossible to determine for the reasons detailed above, however the coating may be provided with a “soft touch impression”, which seems reasonably equivalent (0016). Hofer does not disclose additional conductive particles (fibers) in the coating, however, Hareyama et al. teach providing a similar document coating with conductive fibrous particles (Abstract) and it would have been obvious to provide the coating taught in Hofer with fibrous conductive particles in view of Hareyama et al. to reduce electrostatic adhesion between adjacent substrate (Col. 1, 23-30).
In respect to claims 2-4 and 12-14, Hofer further discloses that the tactile particles have aspect ratios between 1 and 5, since the particles are slightly oblong; Hofer further discloses that the concentration of particles is substantially 20% (Fig. 1).   If the Figure is interpreted to be merely 
In respect to claims 5 and 6, Hareyama et al. disclose that the fibrous conductive particles of the “paper-feel layer” have an aspect ratio of 3-100, thus at least 3-5 is within the range, and substantially within the entire range of 1-5; the length of the tactile particles are substantially larger than 150% of their diameters;  Hareyama et al. disclose that the tactile particles comprise a fibrous core material and a conductive layer formed of tin oxide and antimony oxide (Col. 2, 3-8).
In respect to claim 7 and 8, Hareyama et al. teach several particular surface resistivity of less than 10 ^(11) Ohms per square (Col. 4, 33-38). 10-40 wt% of particles to binder resin (which is not distinguishable from “ink” in the claims).
In respect to claims 10 and 11, Hofer further disclose that the coating coatings either UV curable or solvent based ink (0019-0020).
In respect to claims 16 and 17, Hofer and Hareyama et al. teach particles/fibers which are the same shape and dimensions as those claimed, and one would readily infer that a similar surface texture will result in a similar coefficient of friction.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bray (US 2011/0049865), Vast et al. (US 2010/0002303), Okudaira et al. (JP H07214954), Krueger et al. (DE 10-2009-040746), and Gutmann et al. (DE 10-2004-203080), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637